Citation Nr: 1331849	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  10-13 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a rating in excess of 20 percent for the service connected post-operative ventral herniorrhaphy to include on an extraschedular basis (excluding periods of hospitalization and convalescence when a 100 percent evaluation was assigned from December 2, 2010, to February 1, 2011). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel	


INTRODUCTION

The Veteran served on active duty from July 1992 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In that decision, the RO denied an increased rating, and continued the 20 percent disabling rating previously assigned, for the service-connected post-operative ventral herniorrhaphy.

The Veteran and his spouse testified before the undersigned at a Travel Board hearing held in June 2013.  A transcript of the hearing is of record.

Subsequently, a temporary 100 percent evaluation was assigned from December 2, 2010, to February 1, 2011, as reflected on the title page.  Because the possibility exists for the assignment of a higher evaluation for portions of the appeal period outside of the temporary 100 percent evaluation period, the Veteran's claim remains in appellate status, and is characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran has not asserted any disagreement with this temporary total rating assigned; therefore, the Board will not address this temporary evaluation period in the decision that follows.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran seeks a rating in excess of 20 percent for the service-connected post-operative ventral herniorrhaphy.  

The Board notes that the Veteran's most recent VA examination was conducted in October 2009.  As noted above, the Veteran was granted a 100 percent evaluation from December 2, 2010, to February 1, 2011, for surgery performed on his hernia in December 2010.

In light of this evidence suggesting that the Veteran's disability has changed since the most recent VA examination, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his post-operative ventral herniorrhaphy.            

That is, the record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2012).  See Palczewski v. Nicholson, 21 Vet. App. 174, 181   (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

In this case, the Veteran continues to assert, and testified before the undersigned, that his disability has worsened.  Therefore, VA is required to afford the Veteran a contemporaneous VA examination to assess the current extent and severity of the service-connected post-operative ventral herniorrhaphy.  
    
Specifically, the Veteran and his spouse testified that his post-operative ventral herniorrhaphy caused an inability to pick up more than 10 pounds, an inability to wear a belt support due to discomfort, weakening of the stomach muscles causing inability to bend over very well or pick up things, nerve problems to include the feeling of being electrocuted, problems with bowel movements and pain.  In its role as a finder of fact, the Board finds the testimony offered by the Veteran and his spouse both competent and credible as to the extent and severity of the Veteran's post-operative ventral herniorrhaphy.  It would appear that some but not all of the foregoing symptomatology is contemplated in the rating schedule for the evaluation of the Veteran's service-connected post-operative ventral herniorrhaphy.

Therefore, the Board finds that the post-operative ventral herniorrhaphy  increased rating issue should be referred to the Director of Compensation and Pension Service for consideration of an extraschedular evaluation under both 38 C.F.R. § 3.321(b)(1)  and 38 C.F.R § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or examination of the Veteran for his service-connected post-operative ventral herniorrhaphy.  

2.  Then, the RO or the AMC should arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of the service-connected post-operative ventral herniorrhaphy.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

All appropriate diagnostics should be accomplished and all clinical findings should be reported in detail.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  Then, the Veteran's service-connected post-operative ventral herniorrhaphy  increased rating issue should be referred to the Director of Compensation and Pension Service for consideration of an extraschedular evaluation under both 38 C.F.R. § 3.321(b)(1)  and 38 C.F.R § 4.16(b).

4.  After completing all indicated development, the RO or the AMC should readjudicate the issue remaining on appeal, including on an extraschedular basis, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  Thereafter, return the case to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


